Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of Group II, claims 9-12 in the reply filed on December 17, 2020 is acknowledged.  The traversal is on the ground(s) that a search for any one group would necessarily encompass a search for the remaining groups.  This is not found persuasive because, for instance, a material in accord with non-elected claim 14 would not require a search for any of the method steps as set forth in elected claim 9.
The requirement is still deemed proper and is therefore made FINAL.

				        Filing Date
The effective filing date of the present claims is considered to be April 15, 2016, the filing date of priority application EP 16165640.  A certified copy in English of the priority application is of record in the file.

    Claim Interpretation
The meaning of the terms “dense” particle and “porous” particle in the context of the present specification and claims is set forth on page 4, lines 5-7 of the present specification.  Further, the definitions of various other terms used in the present specification and claims and set forth on page 9 of the specification are noted.
Rejections—35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In lines 5 and 9 of claim 9 as amended, the word “and” does not make sense grammatically.  It is suggested that “and” be deleted.
b) In claim 10, line 2, the term “sinter-HIP sintering” appears to be improper.  Applicant may be referring to “sinter-HIP processing”.
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Allowable Subject Matter
Claims 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.  No applicable prior art cited on the attached PTO-892 and SB/08 forms, whether taken alone or in any combination, discloses or suggests mixing 65-85 wt% “porous” and 15-35 wt% “dense” cermet and/or cemented carbide particles of certain sizes (as defined on page 4 of the specification), and 3D printing and sintering in a manner set forth in claim 9 as amended.
The examiner will comment on several of the prior art documents noted on the attached PTO-892 and SB/08 forms.  WO 2015/073081 does not disclose the use of any “dense” .

			
				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 2, 2021